        Case 6:20-cr-00010-BMM Document 56 Filed 04/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                    CR 20-10-H-BMM

              Plaintiff,                        FINAL ORDER OF FORFEITURE

       vs.

 MICHAEL RICHARD BROWNING
 and JENNIFER MARIE DAVIDSON,

              Defendants.

      This matter comes before the Court on the United States’ motion for final

order of forfeiture. Having reviewed said motion, the Court finds:

      1.     The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2), and 18 U.S.C. § 924(d).

      2.     A Preliminary Order of Forfeiture was entered on February 9, 2021.

(Doc. 51.)

      3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1).

(Doc. 53.)

      4.     It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853(a)(1) and (2), and 18 U.S.C. § 924(d).

      It is therefore ORDERED, DECREED AND ADJUDGED that:


                                          1
        Case 6:20-cr-00010-BMM Document 56 Filed 04/19/21 Page 2 of 2



      1.     The motion for final order of forfeiture is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), and 18 U.S.C.

§ 924(d), free from the claims of any other party, the following property:

       • White Apple I-Phone;

       White Apple I-Phone with cracked screen;

       Springfield XDM 9 – 38 pistol, S/N MG980738; and

       Magazine for Springfield XDM 9 – 38 pistol.

      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 19th day of April, 2021.




                                           2
